

116 S3372 IS: Health Care Workforce Protection Act of 2020
U.S. Senate
2020-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3372IN THE SENATE OF THE UNITED STATESMarch 2, 2020Mrs. Fischer (for herself, Ms. Sinema, Mr. Hawley, Mr. Sasse, and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide for treatment of certain respiratory protective devices as covered countermeasures for purposes of targeted liability protections for pandemic and epidemic products and security countermeasures, and for other purposes.1.Short titleThis Act may be cited as the Health Care Workforce Protection Act of 2020.2.Treatment of respiratory protective devices as covered countermeasuresSection 319F–3(i)(1) of the Public Health Service Act (42 U.S.C. 247d–6d(i)(1)) is amended—(1)in subparagraph (B), by striking or at the end;(2)in subparagraph (C), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(D)a respiratory protective device that is approved under part 84 of title 42, Code of Federal Regulations (or successor regulations)..